DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (# US 2008/0066239) in view of Yokoi (# US 2009/0197056).
Zhu et al. discloses:
1. A non-aqueous ink composition (see Abstract; free of water), comprising: from 70 wt% to 98 wt% alcohol solvent (60% to 90%; [0015]); from 1 wt% to 5 wt% tackifier 
2. The non-aqueous ink composition of claim 1, wherein the tackifier includes the shellac ([0018]).
4. The non-aqueous ink composition of claim 1, wherein the tackifier is present in the non-aqueous ink composition at from 2 wt% to 3 wt% (3 or more; [0022]).
6. The non-aqueous ink composition of claim 1, further comprising from 0.1 wt% to 2 wt% surfactant (see Examples).
7. The non-aqueous ink composition of claim 1, wherein the alcohol solvent is methanol, ethanol, n-propanol, isopropanol, cyclopropanol, n-butanol, 2-butanol, isobutanol, tert-butanol, cyclobutanol, or a combination thereof ([0014]).
9. A printing system ([0029]), comprising: a non-aqueous ink composition, including from 70 wt% to 98 wt% alcohol solvent (60% to 90%; [0015]), , from 1 wt% to 5 wt% tackifier (binder resin; 3% or more; [0022]), wherein the tackifier includes a shellac ([0018]) having an acid number from 50 KOH/g to 100 mg KOH/g or a tackifier resin having an acid number from 100 mg KOH/g to 300 mg KOH/g (0 to 200; [0021]), and from 1 wt% to 14 wt% organic solvent-soluble dye (up to 5%; [0010]-[0013]); and a non-porous polymeric substrate (plastic; [0029]).
11. The printing system of claim 9, wherein the tackifier includes a shellac ([0018]).

15. The method of claim 13, wherein the tackifier includes a shellac ([0018]).	
Zhu et al. explicitly did not discloses:
1. The ink composition comprising from 1 wt% to 6 wt% phenol-formaldehyde resin.
3. The non-aqueous ink composition of claim 1, wherein the shellac is dewaxed shellac.
5. The non-aqueous ink composition of claim 1, further comprising from 0.1 wt% to 2 wt% of an amine compound.
6. The surfactant is selected from a nonionic surfactant, a perfluoropolyether surfactant, or a combination thereof.
8. The non-aqueous ink composition of claim 1, wherein the phenol- formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin.
9. The ink composition comprising from 1 wt% to 6 wt% phenol-formaldehyde resin.

12. The printing system of claim 9, wherein the phenol-formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin.
13. The ink composition comprising from 1 wt% to 6 wt% phenol-formaldehyde resin.
14. The method of claim 13, wherein the non-porous polymeric substrate is untreated and has a surface energy from 18 mN/m to 35 mN/m.
15. The method of claim 13, wherein the phenol-formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin.	
Yokoi teaches to have the ink composition with improve jetting stability, 
1. The ink composition comprising from 1 wt% to 6 wt% phenol-formaldehyde resin ([0051]; see Examples).
3. The non-aqueous ink composition of claim 1, wherein the shellac is dewaxed shellac (waxes; [0167]).
5. The non-aqueous ink composition of claim 1, further comprising from 0.1 wt% to 2 wt% of an amine compound (0.2 to 1.5%; [0111]-[0112]).
6. The surfactant is selected from a nonionic surfactant, a perfluoropolyether surfactant, or a combination thereof ([0168]-[0169]).
8. The non-aqueous ink composition of claim 1, wherein the phenol- formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin ([0051], see Examples).

10. The printing system of claim 9, wherein the non-porous polymeric substrate is untreated and has a surface energy from 18 mN/m to 35 mN/m ([0352]).
12. The printing system of claim 9, wherein the phenol-formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin ([0051]; see Examples).
13. The ink composition comprising from 1 wt% to 6 wt% phenol-formaldehyde resin ([0094]; see Examples).
14. The method of claim 13, wherein the non-porous polymeric substrate is untreated and has a surface energy from 18 mN/m to 35 mN/m ([0352]).
15. The method of claim 13, wherein the phenol-formaldehyde resin includes a C3 to C8 alkyl-modified phenol-formaldehyde resin ([0051]; see Examples).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Zhu et al. by the aforementioned teaching of Yokoi in order to have the ink composition with improve jetting stability, which gives high quality printed image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Tojo et al. (# US 2008/0286484) discloses an ink composition is provided that includes (A) an N-vinyllactam, (B) another polymerizable compound, (C) a 
(2) Makhlouf et al. (# US 3666710) discloses a non-aqueous dispersion of polymer particles is formed by polymerizing at least one ethylenically unsaturated monomer in a dispersing liquid in the presence of a polymerizable ethylenically unsaturated carboxylic acid, an imine, and a dispersion stabilizer which is a branched copolymer having two types of polymeric components of which one type is solvated by the dispersing liquid and the other type is an anchor polymer of different polarity to the first type and being relatively non-solvatable by the dispersing liquid and being capable of being anchored to the polymerized particles of the ethylenically unsaturated monomer and said anchor polymer containing pendant groups capable of copolymerizing with ethylenically unsaturated monomers (see Abstract).
(3) Zou et al. (# US 6726756) discloses an ink jet ink composition suitable for use in continuous ink jet printing comprising a liquid vehicle, a binder resin, a colorant, and optionally a surfactant. The liquid vehicle includes an organic solvent or blend of solvents having an evaporation rate less than about 1.2, relative to n-butyl acetate standard which has an evaporation rate of 1.0. The present invention further provides a method for eliminating or reducing make-up consumption in continuous ink jet printing. The present invention further provides a process of continuous ink jet printing which is free or substantially free of make-up consumption (see Abstract).
 an inkjet ink composition comprises (Component A) a dendritic polymer compound having a weight-average molecular weight of 3,000 to 100,000 and having a constituent repeating unit represented by Formula (I); (Component B) a polymerization initiator; and (Component C) a radically polymerizable compound. 
(5) Hasegawa et al. (# US 2009/0293765) discloses an ink according to the present invention contains the dye compound and is suitable for use as an ink jet ink. An ink composition that can be used as the ink can be produced in such a manner that the dye compound is dissolved and/or dispersed in a liquid medium. The liquid medium is preferably an aqueous medium. Preferred examples of the aqueous medium include water and a mixture of water and a water -soluble organic solvent. The water -soluble organic solvent is not particularly limited. Examples of the water -soluble organic solvent include alcohols, polyalcohols, polyglycols, glycol ethers, nitrogen-containing polar solvents, and sulfur-containing polar solvents. The content of the water -soluble organic solvent in the ink is preferably 1% to 40% by mass and more preferably 3% to 30% by mass in consideration of moisture-retaining properties of the ink, the ability of the ink to dissolve a colorant, and the effective penetration of the ink into recording paper. The content of water in the ink is preferably 30% to 95% by mass ([0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853